Citation Nr: 1201936	
Decision Date: 01/19/12    Archive Date: 01/30/12

DOCKET NO.  07-13 568A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Whether new and material evidence has been presented to reopen a claim for service connection for a left shoulder disability and, if so, whether service connection is warranted.  

3.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a right shoulder disability and, if so, whether service connection is warranted.  

4.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a bilateral hip disability and, if so, whether service connection is warranted.  

5.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a seizure disorder and, if so, whether service connection is warranted.  

6.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a left knee disorder and, if so, whether service connection is warranted.  


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1977 to March 1981.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Veteran submitted a statement to the RO in 2010, noting that he no longer wished to be represented by his private representative.  In a February 2011 statement, addressed to the U.S. Department of Veterans Affairs, the Veteran revoked the power of attorney.  The representative submitted a motion to withdraw as the Veteran's representative to the Board in July 2011.  There is no valid power of attorney currently in the claims file.  Hence, the Board will treat the Veteran as if he is representing himself.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The record reflects that the Veteran initially requested a hearing in conjunction with his appeal before a member of the Board sitting at the local office.  In a response form attached to the VA Form 9, the Veteran also requested a local hearing before a Decision Review Officer (DRO).  There is no indication that the Veteran withdrew these requests or that the hearings were ever scheduled.  Local hearings are scheduled by the agency of original jurisdiction.  See 38 C.F.R. §§ 20.700(e), 20.704(a) (2011).  A remand is required in order to comply with the Veteran's hearing request.

Accordingly, the case is REMANDED for the following action:

1.  The RO should take steps to clarify as to whether he wants a hearing before a Veterans Law Judge and/or whether he wishes to have a local hearing before a DRO.  

2.  If he does want a hearing, the RO should schedule the Veteran for a personal hearing with a Veterans Law Judge in accordance with his request.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


